Sweeney, J.
¶1 To effect service of process, a person must be over 18 years old, competent to be a witness, and not a party to the action. Here, a process server hired by the plaintiff served a neighbor of the defendants in this personal injury suit rather than the defendants. But the neighbor was qualified to serve process, served the proper defendants, and signed an affidavit to that effect. We conclude that was sufficient to effect service of process. And we affirm the trial judge’s decision to deny the defendants’ motion to dismiss for insufficiency of service of process.
FACTS
¶2 A car driven by James Powell collided with a car driven by Ellen Brown-Edwards. Ms. Brown-Edwards sued *111Mr. Powell and his wife, Shirley Powell, for injuries she claimed from the accident. Ms. Brown-Edwards hired a process server to serve the summons and complaint.
¶3 The process server served the Powells’ neighbor, Shirley Vertrees. The process server asked Ms. Vertrees if she was “Shirley.” Clerk’s Papers at 31. She said yes. He then handed her a copy of the summons and complaint and said, “Consider yourself served.” Id. Ms. Vertrees noticed that the papers were for her neighbor, Ms. Powell, and delivered them to her. She later signed an affidavit. She swore that she was competent to serve the papers and that she had served them. Id. at 30-31, 51-52.
¶4 The Powells moved to dismiss for insufficient service of process. The court denied their motion. The court concluded that Ms. Vertrees effected service of process when she handed the papers to the Powells. We granted discretionary review of the court’s refusal to dismiss this suit for insufficiency of service.
DISCUSSION
¶5 The question presented here is one of law and so our review is de novo. Folsom v. Burger King, 135 Wn.2d 658, 663, 958 P.2d 301 (1998); Gross v. Sunding, 139 Wn. App. 54, 66-67, 161 P.3d 380 (2007). Any person who is (1) over 18 years old, (2) competent to be a witness, and (3) not a party to the action may serve process. CR 4(c). “Any person” means any person. Roth v. Nash, 19 Wn.2d 731, 734-35, 144 P.2d 271 (1943).
¶6 Ms. Vertrees certainly meets the criteria for a process server. Nothing in the rule requires that a process server have a contractual obligation to serve process. CR 4(c); cf. Appellants’ Br. at 17; Appellants’ Reply Br. at 1. Nor is there any requirement of proof of intent to serve process. CR 4(c); cf. Appellants’ Reply Br. at 1. And we find nothing that would prohibit a person who comes into possession of a summons and complaint by defective service from being a competent process server. CR 4(c); cf. Appellants’ Br. at 17; *112Appellants’ Reply Br. at 1. The rule prohibits only a party to the action from serving process. CR 4(c); Columbia Valley Credit Exch., Inc. v. Lampson, 12 Wn. App. 952, 533 P.2d 152 (1975); see State v. Delgado, 148 Wn.2d 723, 729, 63 P.3d 792 (2003) (“ ‘Under expressio unius est exclusio alterius, a canon of statutory construction, to express one thing in a statute implies the exclusion of the other.’ ” (quoting In re Det. of Williams, 147 Wn.2d 476, 491, 55 P.3d 597 (2002))). We conclude then that Ms. Vertrees was a competent process server. CR 4(c).
¶7 “Service made in the modes provided in this section shall be taken and held to be personal service.” RCW 4.28.080 (emphasis added). Service thus constitutes personal service when (1) a copy of the summons is delivered to the defendant personally and (2) a copy of the summons is left at the defendant’s house of usual abode with a person of suitable age and discretion who lives at the house at the time of service. RCW 4.28.080(15). Here, Ms. Vertrees, as process server, personally delivered the copy of the summons and complaint she received to Ms. Powell, a named defendant. That is adequate personal service on Ms. Powell. Id.
¶8 In sum, Ms. Vertrees properly served Mr. Powell, a named defendant in this case, by substitute service when she left the summons at Mr. Powell’s house with his wife, Ms. Powell, who was undisputedly of suitable age and discretion and living at the house at the time of service. Id.

Gerean v. Martin-Joven

¶9 The Powells rely on our case of Gerean v. Martin-Joven1 for the proposition that gratuitous service does not meet the requirements of personal service set forth in RCW 4.28.080(15). But Gerean should be limited to its facts and the particular arguments made there. The precise contention we were asked to address there was not the same as here:
*113Ms. Gerean contends that, by setting in motion a series of events that culminated in Ms. Martin-Joven receiving the summons, she complied with the statute.
Gerean, 108 Wn. App. at 969. We concluded that was not enough. Id. at 972. The plaintiff in Gerean did not argue that the defendant’s father was competent to effect service, nor did he file an affidavit of service. Id. at 969-70. And so we did not address whether Mr. Martin’s act of delivering the summons to Ms. Martin-Joven, by itself, satisfied the statutory requirement for personal service. Id. The question framed by the contentions in Gerean was whether the hired process server — and not Mr. Martin — properly served Ms. Martin-Joven. Id. at 972.
¶10 Ultimately, we concluded in Gerean that service was insufficient because, while the hired process server’s act may have resulted in actual notice, it was not the required “service.” Id. (citing Thayer v. Edmonds, 8 Wn. App. 36, 40, 503 P.2d 1110 (1972)).
¶11 The trial court properly denied Mr. and Ms. Powell’s CR 12(b)(5) motion to dismiss.
¶12 Affirmed.
Kulik, A.C.J., concurs.

 Gerean v. Martin-Joven, 108 Wn. App. 963, 33 P.3d 427 (2001).